Case 9:18-cv-81753-DLB Document 90 Entered on FLSD Docket 08/21/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


   ALPER AUTOMOTIVE, INC. D/B/A AA
   IGNITION, a Florida corporation,

          Plaintiff,                                    CASE No.: 9:18-cv-81753-Brannon

   v.

   DAY TO DAY IMPORTS, INC.,
   a California corporation,

          Defendant.
                                                  /



   DEFENDANT DAY TO DAY IMPORTS, INC.’S NOTICE OF FILING EXHIBIT H TO
        DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS



         Defendant, Day To Day Imports, Inc. (“Defendant”), by and through its undersigned

  counsel, and pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1, hereby gives notice of filing

  Exhibit H, Excerpted pages from the Deposition Transcript of Gregg Alper, principal of Plaintiff,

  Alper Automotive, Inc. Defendant attempted to upload Exhibit H together with its Statement of

  Undisputed Material Facts, but the file size was too large and the CM/ECF system rejected the

  upload. Defendant has therefore modified the file to include the excerpted pages that Defendant

  relies upon in its motion and supporting documents.




                                                 1
Case 9:18-cv-81753-DLB Document 90 Entered on FLSD Docket 08/21/2020 Page 2 of 4



  DATED:     August 21, 2020

                                    Respectfully Submitted,

                                     /s/Aryeh Kaufman
                                     Aryeh Kaufman, Esq.
                                     Admitted Pro Hac Vice

                                     Law Office of Aryeh Kaufman
                                     5482 Wilshire Blvd., Suite 1907

                                     Los Angeles, California 90036
                                     Tel: (323) 943-2566
                                     Fax: (213) 402-8598
                                     Email: aryeh@akaufmanlegal.com


                                     /s/William R. Trueba, Jr.
                                     William R. Trueba, Jr., Esq.
                                     Florida Bar No. 117544
                                     wtrueba@lex188.com
                                     Roberto M. Suarez, Esq.
                                     Florida Bar No. 95762
                                     rsuarez@lex188.com
                                     Darlene Barron
                                     Florida Bar No. 108873
                                     dbarron@lex188.com
                                     TRUEBA & SUAREZ, PLLC
                                     9150 S. Dadeland Blvd., Suite 1008
                                     Miami, Florida 33156
                                     Telephone:     (305) 482-1001
                                     Facsimile:     (786) 516-2826

                                     Attorneys for Defendant,
                                     Day To Day Imports, Inc.




                                       2
Case 9:18-cv-81753-DLB Document 90 Entered on FLSD Docket 08/21/2020 Page 3 of 4



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 21, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                    By: s/William R. Trueba, Jr.                .
                                                    William R. Trueba, Jr., Esq.
                                                    Florida Bar No. 117544




                                                    3
Case 9:18-cv-81753-DLB Document 90 Entered on FLSD Docket 08/21/2020 Page 4 of 4




                                           SERVICE LIST

                         Alper Automotive, Inc. v. Day to Day Imports, Inc.
                             CASE NO. 9:18-cv-81753-cv-BRANNON
                       United States District Court, Southern District of Florida

   Cole Younger Carlson, Esq.                          Aryeh Kaufman, Esq.
   Florida Bar No. 112863                              Admitted Pro Hac Vice
   Cole.Carlson@gray-robinson.com                      aryeh@akaufmanlegal.com

   Gray Robinson P.A.                                  Law Office of Aryeh Kaufman
   401 E Jackson Street, Suite 2700                    5482 Wilshire Blvd., Suite 1907
   Tampa, Florida 33602                                Los Angeles, California 90036
   Phone: 813 273-5000                                 Tel: (323) 943-2566
                                                       Fax: (213) 402-8598
   Attorneys for Plaintiff                             Email: aryeh@akaufmanlegal.com

   Via CM-ECF
                                                       William R. Trueba, Jr., Esq.
                                                       Florida Bar No. 117544
                                                       wtrueba@lex188.com
                                                       Roberto M. Suarez, Esq.
                                                       Florida Bar No. 95762
                                                       rsuarez@lex188.com
                                                       Darlene Barron
                                                       Florida Bar No. 108873
                                                       dbarron@lex188.com
                                                       TRUEBA & SUAREZ, PLLC
                                                       9150 S. Dadeland Blvd., Suite 1008
                                                       Miami, Florida 33156
                                                       Telephone:    (305) 482-1001
                                                       Facsimile:    (786) 516-2826

                                                       Attorneys for Defendant
                                                       Day To Day Imports, Inc.

                                                       Via CM-ECF




                                                   4
